OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
              You Cull our attcntlon       to the fact  thut the statute
firetprorWosthnt*anyonc               nidigfopummeenyof           Urevo-
a~,lons      nuned in this chqter        upon which any county ocauprr-
t,$.oa tau mey be lorioil,       may do so by paying t.ho earn??quarter-
ly,*     end then it provides      &ha    +I0 pemon shall   be tll10rtxl
l~acnaefarkceplng          tm9nlneortenpSndlsJ***fora
pm-lad af leas than twelve months; l a nd y o u lndlea te that it la
ysu~oplnlen        that tltisleatquetedpmrision          eauldnctEe      eon-
&rued       to cootrolbecausc      k, do 60 wouldbodisc~&ulnat%cmia
+ieletlon      of the wnstitutlonal        roquimnente   that taxation    must
b.  qaol~ rad anWorm. me    prtwsUng           article,   vbioh lm Ar%ials
‘Ipl?* %wqawoe ulo pqmmlt or ouuap*tlaD farterrw psrrwcl s8
me?#yalreemat~ouaop8~         oparrtirsotlmeQt3tenpiur3-
1eymDolqgamlyozm0f    themenyof             taepurooMnau&




                         =lm uaoa of umtliut betmoa




                 utarrtr,      aoam?JwoMl#     wh(Pa*t84alto




                 We are new oamnpntod titb;fho qoestlen of *hiotbaror
Petthlsoonetrlaot~nuruutoem~             tam~nzaLsl~wm
or the oocutltut!laac ate cf#a6tltutlcnOf Toxaa in e;estlanu1
    s!olArtlalevxxliarwaum
                        'wiaauan L   kprbson   ewll &o r(orf         . ‘Y'       I
                 ad     -       . . r0'
            *seatson    z   All occupation  taxes shall
      beequal    and unSfor?i~ qon   thenwe   classof
      subjects   within   the ltiite  of the authority
      lewgng thctau;...*

-. _-. The
        . Fourteenth
           _ _      &wn&nent             -- _. of
                          - _to the CanstitutLon          - the
                                                              _
.




    ..